Mr. Justice Scott
delivered the opinion of the court.
The plaintiff in error was convicted of the robbery of Irene Nolan. He was both charged and convicted as a principal. It was the same transaction involved in the case of People v. Mulligan, determined at this term of court.
The indictment was returned by the same grand jury that returned the indictment in that case. The same objections as to irregularity and the same contentions made, that the record did not sufficiently show that the grand jury was sworn.
We have carefully studied the record in this case and find no errors of law occurring upon the trial. The statements of fact in that case are substantially identical with the facts in this case, and the testimony is not materially different, so that a restatement of either would be simply unnecessary repetition.
The judgment is affirmed.
Garrigues, C. J. and Denison, J. concur.